People v Faulknor (2015 NY Slip Op 08774)





People v Faulknor


2015 NY Slip Op 08774


Decided on December 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2015

Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.


2295/10 16242A 1986/10 16242

[*1] The People of the State of New York, Respondent,
vFabian Faulknor, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia S. Trupp of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Marianne Stracquadanio of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Judith Lieb, J.), rendered June 25, 2013, convicting defendant, upon his pleas of guilty, of murder in the second degree and assault in the second degree and sentencing him to an aggregate term of 22 years to life, unanimously affirmed.
Defendant's unpreserved challenges to the validity of his plea do not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 665 [1988]), and we decline to review them in the interest of justice. As an alternative holding, we find that the plea was knowing, intelligent and voluntary. The record fails to support defendant's assertion that the sentencing court's remarks
violated the plea agreement (see e.g. People v Jeffrey, 254 AD2d 230 [1st Dept 1998], lv denied 92 NY2d 1033 [1998]). Unlike the situation in People v Mox (20 NY3d 936 [2012]), there was nothing in the actual plea allocution that triggered a duty to inquire into an potential insanity defense, and the fact that there had been proceedings under CPL article 730, which had established defendant's competency, did not trigger such a duty of inquiry.
Regardless of whether defendant made a valid appeal waiver, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2015
CLERK